Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on January 26, 21 was received and has been entered. Claims 6-7, 9-10, and 15-19 were cancelled. Claims 1 and 21 were amended. Claims 1-5, 8, 11-14, and 20-21 are in the application. A replacement paragraph was submitted to amend the title.  Replacement paragraphs 72 and 77 were submitted to correct reference numeral 15 (transport area).                 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) is withdrawn based on the amendment to the claims.
Specification
The previous objection to the title of the invention for not being descriptive is withdrawn.  
The previous objection to the specification as failing to provide proper antecedent basis for the claimed subject matter is maintained.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: only one liquid processing chamber (liquid processing unit), only one drying chamber (unit), and only one liquid processing chamber is positioned directly adjacent to the carrier section. A suggested revision for the claim language is “
Claim Objections
The previous objection to claims 9, 15, 17, and 21 is withdrawn based on the amendment to these claims.
Claim 1 is objected to because of minor informalities a suggested follows:
“ wherein each of the processing blocks includes: 
"...a supply unit  including a  housing, said supply unit configured to supply the processing fluid to the drying chamber; wherein the liquid processing chamber, the processing area of the drying chamber, and the delivery area of the drying chamber, and the a first side of the processing area of the drying chamber wherein said first side is on a side of the processing area opposite the side of  the processing area which is adjacent to [[of]] the delivery area ; said housing is positioned further from the than the liquid processing chamber, processing area of the drying chamber, or delivery area of the drying chamber ".
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9, 15, and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
 Claim Interpretation under 35 U.S.C. 112(f)
This application no longer includes one or more claim limitations that do not use the word “means,”that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the following claim limitation(s) transport device, liquid processing unit, drying unit, and delivery unit have been deleted from the claims.  
Additionally, supply unit is not being interpreted under 112 (f) because it is modified by structure “housing”. 

                 Claim Interpretation
The term “same processing block” in the following limitation in claim 1 “the liquid processing chamber, the processing area and the delivery area of the drying chamber, and the supply housing are included in a same processing block along the transport block…” is being interpreted under the broadest reasonable interpretation as a processing block (3)   in Fig. 1 which includes more than compartment or modules an a partition or divider between separate modules (17) from (18 and 19).  
Examiner is interpreting the phrase : “one” to mean “ one and not more than one”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The previous rejection of claims 1-5, 8-9, 11-15, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20130327363 A1 to Hiroaki Inadomi (hereinafter Inadomi) in view of US Pat. Pub. No. 20020160625 A1 to Inoue et al (hereinafter Inoue) and US Pat. Pub. No. 20030019578 A1 to Iwata et al (hereinafter Iwata) is withdrawn based on the amendment to claim 1. 
The previous rejection of claims 9, 14-15, and 17 under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20130327363 A1 to Hiroaki Inadomi (hereinafter Inadomi) in view of US Pat. Pub. No. 20020160625 A1 to Inoue et al (hereinafter Inoue) and US Pat. Pub. No. 20030019578 A1 to Iwata et al (hereinafter Iwata) is withdrawn based on the cancellation of claims 9, 14-15, and 17.
Claims 1-5, 8-9, 11-15, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20130327363 A1 to Hiroaki Inadomi (hereinafter Inadomi) in view of US Pat. Pub. No. 20020160625 A1 to Inoue et al (hereinafter Inoue) and US Pat. Pub. No. 20030019578 A1 to Iwata et al (hereinafter Iwata) and US 20140020721 A1 to Hayashi et al (hereinafter Hayashi).
Regarding claim 1, Inadomi teaches a substrate processing apparatus comprising: a transport block  (module surrounding 15) including therein a first holder ( transport device 13) configured to transport a substrate; and a plurality of processing blocks (30-38, 34-42) disposed adjacent to the transfer block (block surrounding 15) and configured to process the substrate transported by the first holder (transport device 13), a carrier section (1) disposed adjacent to the transport block (15) having a second holder (9, 10) configured to hold the substrate, and the liquid processing unit and the drying unit included in a same processing block (30-38 or 34-42) are disposed on a same side with respect to a movement direction of the first holder (transport device (13) of the transport block (module surrounding 15).  (See Inadomi, Figs. 3-4 and paragraph 59.)

In a separate embodiment, Inadomi teach the processing blocks includes: only one liquid processing unit (29) configured to perform a liquid film forming processing so as to form a liquid film on a top surface of the substrate. (See Inadomi, paragraph 67 and Fig. 9.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include each of the processing blocks includes: only one liquid processing unit (29) configured to perform a liquid film forming processing so as to form a liquid film on a top surface of the substrate as an art recognized equivalent form for having the substrate liquid-processed in liquid processing unit. (See Inadomi, paragraph 67 and Fig. 9.)
Inadomi does not explicitly teach one drying unit configured to perform a supercritical drying processing in which the substrate after the liquid film forming processing is dried by bringing the substrate after the liquid film forming processing into contact with a processing fluid in a supercritical state.
Inoue is directed to a method for processing a substrate. 
Inoue teaches one drying unit (2) configured to perform a supercritical drying processing in which the substrate after the liquid film forming processing is dried by bringing the substrate after the liquid film forming processing into contact with a processing fluid in a supercritical state. (See Inoue, paragraphs 28, 62 and Abstract.)

Additionally regarding claim 1, Inadomi does not explicitly teach the liquid processing chamber is positioned directly adjacent to the carrier section.
Hayashi is directed to a method for processing a substrate. 
Hayashi teaches the liquid processing chamber (14) is positioned directly adjacent to the carrier section (162). (See Iwata, Abstract, paragraph 71, and Fig. 1.)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the liquid processing chamber is positioned directly adjacent to the carrier section, through routine experimentation, with a reasonable expectation of success, to the select the proper arrangement, as a result-effective variable, in order to provide the optimal time management work flow and processing of substrates. (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969)) (See Iwata, Abstract, paragraph 71, and Fig. 1.)
Additionally, Regarding claim 1, Inadomi teaches wherein the drying chamber includes a processing area (77) in which the supercritical drying process is performed and a delivery area (78 or portion between 29 and 38 in Fig. 9) in which delivery of the substrate is performed between the transport block (13, 14) and the processing area ( 
Further, regarding claim 1, Inadomi does not explicitly teach a supply housing configured to supply the processing fluid to the drying chamber, wherein the liquid processing chamber, the processing area and the delivery area of the drying chamber, and the supply housing are included in a same processing block along the transport block and disposed on a same side with respect to a movement direction of the first holder of the transport block, and the supply housing is positioned directly adjacent to the processing area of the drying chamber opposite the delivery area of the drying chamber at a position in the processing block furthest from the carrier section.
Hayashi is directed to a method for processing a substrate. 
Hayashi teaches a supply housing (311) configured to supply the processing fluid to the drying chamber (31), wherein the liquid processing chamber (chamber in 15), the processing area (331 area to the left of 312 in Fig. 4 ) and the delivery area (331 area to the right of 312 in Fig. 4 ) of the drying chamber, and the supply housing (311) are included in a same processing block (adjacent to 161 in upper right corner) along the transport block (13) and disposed on a same side with respect to a movement direction of the first holder of the transport block (13), and the supply housing (311) is positioned 
 It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a supply housing configured to supply the processing fluid to the drying chamber, wherein the liquid processing chamber, the processing area and the delivery area of the drying chamber, and the supply housing are included in a same processing block along the transport block and disposed on a same side with respect to a movement direction of the first holder of the transport block, and the supply housing is positioned directly adjacent to the processing area of the drying chamber opposite the delivery area of the drying chamber at a position in the processing block furthest from the carrier section, because Hayashi teaches this structure makes it possible to reduce the amount of solvent that is lost during transportation. (See Hayashi, Figs. 1 and 4, paragraph 71 and Abstract.)
Regarding claim 2, Inadomi teaches the first holder (transport device 49) transports the substrate after the liquid film forming processing between the liquid processing chamber and the drying unit which are included in the same processing block. (See Inadomi, Figs. 2 or 5 and paragraph 59.)
Regarding claims 3 and 11, Inadomi teaches wherein the plurality of processing blocks are disposed in multiple stages in a vertical direction. (See Inadomi, Figs. 3-4 and paragraph 59.)

Regarding claims 5, 8, and 13-14 Inadomi teaches the plurality of processing blocks (30-38, 34-42)   are disposed on both sides of the movement direction of the transport block (module surrounding 15), and the processing blocks disposed on one side of the transfer block  (30-38, 29-37)   and the processing blocks disposed on another side of the transfer block (30-38, 33-41) are disposed to be symmetrical to each other across the transport block in a plan view. (See Inadomi, Figs. 3 and 5 and paragraphs 57 and 59.)
The previous rejections of claims 7, 10, 16, and 19 under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20130327363 A1 to Hiroaki Inadomi (hereinafter Inadomi) in view of US Pat. Pub. No. 20020160625 A1 to Inoue et al (hereinafter Inoue) and US Pat. Pub. No. 20030019578 A1 to Iwata et al (hereinafter Iwata) as applied to claim 1 and further in view of US Pat. Pub. No. 20170069485 A1 to Jeong et al (hereinafter Jeong) is withdrawn based on the cancellation of claims 7, 10, 16, and 19.
The previous rejection of claim 20 under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20130327363 A1 to Hiroaki Inadomi (hereinafter Inadomi) in view of US Pat. Pub. No. 20020160625 A1 to Inoue et al (hereinafter Inoue) and US Pat. Pub. No. 20030019578 A1 to Iwata et al (hereinafter Iwata) as applied to claim 1 and further in view of US Pat. Pub. No. 20110000512 A1 to Toshima et al (hereinafter Toshima) is withdrawn based on the amendment to claim 1.
Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20130327363 A1 to Hiroaki Inadomi (hereinafter Inadomi) in view of US Pat. Pub. No. 20020160625 A1 to Inoue et al (hereinafter Inoue) and US Pat. Pub. No. 20030019578 A1 to Iwata et al (hereinafter Iwata) and US 20140020721 A1 to Hayashi et al (hereinafter Hayashi).as applied to claim 1 and further in view of US Pat. Pub. No. 20110000512 A1 to Toshima et al (hereinafter Toshima).

Toshima is directed to drying a substrate with supercritical fluid. 
Toshima teaches the drying chamber further includes a plurality of locks (24) configured to press a lid (211) towards a processing space of a processing container (222) in the processing area. (See Toshima, paragraphs 55-56 and Fig. 4)   
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include the drying chamber having a plurality of locks configured to press a lid towards a processing space of a processing container in the processing area, because Toshima teaches this allows the flanges to be tightened against the storage space. (See Toshima, paragraph 56.)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8, 11-14, and 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/KARL KURPLE/Primary Examiner
Art Unit 1717